UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 16, 2007 (August 15, 2007) Analysts International Corporation (Exact name of registrant as specified in its charter) Minnesota 0-4090 41-0905408 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 3601 West 76th Street, Minneapolis, Minnesota 55435-3000 (Address for principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(952) 835-5900 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 16, 2007, Analysts International Corporation announced the appointment of Mark W. Sheffert as a member of its board of directors. Mr. Sheffert's appointment was effective on August 15, 2007.The full text of the press release issued in connection with the announcement is set forth in Exhibit 99.1 which is attached to this Current Report and incorporated by reference as if fully set forth herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Press release entitled “Analysts International Appoints Mark W. Sheffert to Board of Directors” issued by Analysts International Corporation on August 16, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 16, 2007 ANALYSTS INTERNATIONAL CORPORATION /s/ Colleen M. Davenport Colleen M. Davenport Secretary and General Counsel 2 EXHIBIT INDEX Exhibit Number Description 99.1 Press release entitled “Analysts International Appoints Mark W. Sheffert to Board of Directors” issued by Analysts International Corporation on August 16, 2007. 3
